State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 30, 2014                    106019
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DARRELL McCORKLE,
                    Appellant.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Lynch, JJ.

                              __________


     Matthew C. Hug, Troy, for appellant, and appellant pro se.

      Robert M. Carney, District Attorney, Schenectady (Gerald A.
Dwyer of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Schenectady
County (Drago, J.), rendered March 8, 2013, convicting defendant
upon his plea of guilty of the crime of attempted burglary in the
second degree.

      In satisfaction of a pending 11-count indictment against
him, defendant pleaded guilty to attempted burglary in the second
degree and waived his right to appeal. Defendant was adjudicated
a second felony offender and was sentenced, as agreed, to a
prison term of 5½ years to be followed by postrelease supervision
of five years. He appealed from the judgment of conviction.
Defendant also made a pro se motion to vacate the judgment of
conviction pursuant to CPL 440.10, which County Court denied
without a hearing, and this Court declined to permit an appeal
therefrom (2014 NY Slip Op 81478[U] [2014]).
                              -2-                  106019

      Defense counsel now seeks to be relieved of his assignment
of representing defendant on the direct appeal, arguing that
there are no nonfrivolous issues that can be raised. After
reviewing the record, defense counsel's brief and defendant's pro
se submission, we agree. Thus, the judgment of conviction is
affirmed and defense counsel's application for leave to withdraw
is granted (see People v Ball, 8 AD3d 818, 819 [2004]; People v
Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986];
see generally People v Stokes, 95 NY2d 633 [2001]).

      Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Lynch, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court